      Case 3:18-cv-00069-DHB-BKE Document 78 Filed 09/17/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                     1 ILcO
                       SOUTHERN DISTRICT OF GEORGIA
                                                               U.S.DiS j i T COURT
                               DUBLIN DIVISION
                                                                  AUGUSTA DIV.

                                       'k
TERRELL PORTER,
                                       kr
                                                               ZOZO SEP n P 2- 02

        Plaintiff,
                                                                 SO. L\w c. ijr GA.
             V.                                       CV 318-069
                                       *


                                       •^r
DEPUTY SHERIFF ANTHONY WRIGHT,
                                       ir
in his individual capacity;
SHERIFF LARRY DEAN, in his
                                       •k
official capacity; and LAURENS
                                       •k
COUNTY, GEORGIA,
                                        -k


        Defendants.



                                   ORDER




         The Court engaged psychologist Dr. Marvin Long to conduct an

independent evaluation of Mr. Porter's mental capacity as relevant

to the pending motion to enforce the settlement agreement.                    Dr.



Long's report will be filed on the docket under seal from public

view, and the Order appointing Dr. Long to conduct the evaluation

will be unsealed.


       The Parties are invited to review Dr. Long's report.             Should


the     Parties   desire    additional       evaluation   of   Mr.   Porter's


competency, they shall so notify the Court within ten (10) days of

this Order and arrange for a          prompt evaluation.       Otherwise,        a

hearing on the motion to enforce the settlement agreement will be

set for the next available date.
   Case 3:18-cv-00069-DHB-BKE Document 78 Filed 09/17/20 Page 2 of 2



        The   Clerk   is   directed   to   UNSEAL   the   Order   (doc.' no.   76)


appointing Dr. Long.         The Clerk shall file UNDER SEAL FROM PUBLIC


VIEW Dr. Long's report.

        ORDER ENTERED at Augusta, Georgia, this 17^^ day of September,

2020.




                                               UNITED S<fATES DIST       JUDGE




                                           2
